The opinion of the court was delivered by.
Williams, Ch. J.
The court consider that the acceptance by the plaintiff of the order on Slason, after the declarations made by the defendant in his presence, was a discharge in full of his account; and the decision of the auditor to this effect was right. The proposition, on the part of the defendant, to give this sum does not *332appear to have been founded on the balance as ascertained, but was an offer of a certain sum as a settlement. Having this view of the case, it is not necessary to say any thing in relation to the account. The examination of the account by the auditor appears to have been unnecessary.
It is very possible, and highly probable, that a different result might have been had, if the mistake in adding the account of the defendant, which is now for the first time discovered, had been known on the trial before the auditor. For, if it had appeared that the offer was made and accepted on the mistaken supposition of both that the defendant’s account was $145,20, when in fact it was only $135,20, the acceptance might not have been obligatory on the plaintiff. As a court, sitting to examine ,the proceedings of the county court in matters of law only, we oannot have any reference whatever to the account, whether correctly added or not.
The judgment of the county court is affirmed.